UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended: March 31, 2014 Commission File Number 000-51232 VALLEY HIGH MINING COMPANY (Exact name of registrant as specified in its charter) Nevada 68-0582275 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 4ewberry Hill Road, Suite 202 Silverdale, WA 98383 (Address of principal executive offices) (Zip Code) (360) 536-4500 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if asmaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No The number of shares of the registrant’s only class of common stock issued and outstanding as of May 15, 2014, was 16,893,481 shares. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 5 Item 4. Controls and Procedures. 6 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 7 Item 1A. Risk Factors. 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 7 Item 3. Defaults Upon Senior Securities. 7 Item 4. Mine Safety Disclosures. 7 Item 5. Other Information. 7 Item 6. Exhibits. 8 Signatures 9 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements Valley High Mining Company March 31, 2014 and 2013 Index to the Financial Statements Contents Page(s) Balance Sheets at March 31, 2014 (Unaudited) and December 31, 2013 F-1 Statements of Operations for the Three Months Ended March 31, 2014 and 2013 and the Period from April 19, 2004 (inception) Through March 31, 2014 (Unaudited) F-2 Statements of Cash Flows for the Three Months Ended March 31, 2014 and 2013 and the Period from April 19, 2004 (inception) Through March 31, 2014 (Unaudited) F-3 Notes to the Financial Statements (Unaudited) F-4 3 VALLEY HIGH MINING COMPANY (An Exploration Stage Company) Balance Sheets (unaudited) March 31, December 31, ASSETS CURRENT ASSETS Cash $ - $ - Note receivable - Mineral properties Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Advances and notes payable - related parties Derivative liability Total Current Liabilities LONG-TERM CONVERTIBLE NOTES PAYABLE - RELATED PARTY Total Liabilities STOCKHOLDERS' DEFICIT Common stock, $0.001 par value, 50,000,000shares authorized, 16,893,481 and 16,893,481shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Deficit accumulated during the exploration stage ) ) Total Stockholders' Deficit ) TOTAL LIABILITIES ANDSTOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. F-1 VALLEY HIGH MINING COMPANY (An Exploration Stage Company) Statements of Operations (unaudited) Since Re-enteringthe Exploration Stage on April 19, 2004 For the Three Months Ended Through March 31, March 31, REVENUE $ - $ - $ - COST OF SALES - - - GROSS PROFIT - - - OPERATING EXPENSES Management expense - Professional fees General and administrative expenses Total Operating Expenses LOSS FROM OPERATIONS ) ) ) OTHER INCOME (EXPENSES) Gain (loss) on derivative liability ) ) Interest expense ) ) ) Other income (expense) ) - ) Total Other Income (Expenses) ) ) LOSS BEFORE INCOME TAXES ) ) PROVISION FOR INCOME TAXES - - - NET LOSS $ $ ) $ ) BASIC AND DILUTED LOSS PER COMMON SHARE $ $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - BASIC AND DILUTED The accompanying notes are an integral part of these financial statements. F-2 VALLEY HIGH MINING COMPANY (An Exploration Stage Company) Statements of Cash Flows (unaudited) Since Re-enteringthe Exploration Stage on April 19, 2004 For the Three Months Ended Through March 31, March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ $ ) $ ) Adjustments to reconcile net loss to netcash used in operating activities: Common stock issued for services - - Amortization of debt discount - - Loss (gain) on derivative liability ) Changes in operating assets and liabilities: Notes receivable - - Accounts payable and accrued expenses ) ) Net Cash Used in Operating Activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Payments for mineral properties - - ) Refund of payments made for mineral properties - Net Cash Provided by(Used in) Investing Activities - ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from the issuance of common stock and warrants - Proceeds from notes payable - - Proceeds from related party advances and notes - Repayment of related party advances and notes - ) ) Net Cash Provided by Financing Activities NET INCREASE (DECREASE) IN CASH - - CASH AT BEGINNING OF PERIOD - - CASH AT END OF PERIOD $ - $ $ - SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID FOR: Interest $ - $ - $ - Income Taxes $ - $ - $ - NON-CASH FINANCING ACTIVITIES Contributed capital - forgiveness of debt payable to related party $ - $ - $ Beneficial conversion feature $ - $ - $ The accompanying notes are an integral part of these financial statements. F-3 VALLEY HIGH MINING COMPANY (An Exploration Stage Company) Notes to the Financial Statements March 31, 2014 (unaudited) NOTE 1 - BASIS OF PRESENTATION The accompanying financial statements have been prepared by Valley High Mining Company (the “Company”) without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company's December 31, 2013 audited financial statements included in the Company’s Annual Report on Form 10-K, as filed with the United States Securities and Exchange Commission (the “SEC”) on April 15, 2014.The results of operations for the period ended March 31, 2014 are not necessarily indicative of the operating results for the full year. NOTE 2 - GOING CONCERN The Company's financial statements are prepared using generally accepted accounting principles in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has a working capital deficit and has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it consummates a business combination. If the Company is unable to obtain adequate capital, it could be forced to cease operations. In order to continue as a going concern, the Company will need, among other things, additional capital resources. Management's plan is to obtain such resources for the Company by obtaining capital from management and significant shareholders sufficient to meet its minimal operating expenses and seeking equity and/or debt financing. However management cannot provide any assurances that the Company will be successful in accomplishing any of its plans. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually secure other sources of financing and attain profitable operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. NOTE 3 – SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Income Taxes The Company accounts for income taxes in accordance with ASC Topic No. 740, “Accounting for Income Taxes” (“ASC Topic No. 740”). This statement requires an asset and liability approach for accounting for income taxes. The Company adopted the provisions of ASC Topic No. 740, on January 1, 2007. As a result of the implementation of ASC Topic No. 740, the Company recognized no liability for unrecognized tax liabilities. The Company has no tax positions at December 31, 2013 and 2012 for which the ultimate deductibility is highly certain but for which there is uncertainty about the timing of such deductibility.The Company recognizes interest accrued related to unrecognized tax liabilities in interest expense and penalties in operating expenses. During the years ended December 31, 2013 and 2012, the Company recognized no interest and penalties.The Company had no accruals for interest and penalties at December 31, 2013 and 2012. F-4 VALLEY HIGH MINING COMPANY (An Exploration Stage Company) Notes to the Financial Statements March 31, 2014 (unaudited) Loss Per Share The computation of loss per share is based on the weighted average number of shares outstanding during the period presented in accordance with ASC Topic No. 260, “Earnings Per Share.” Cash and Cash Equivalents The Company considers all highly liquid investments purchased with a maturity of three months or less to be cash equivalents. Recently Issued Accounting Pronouncements Management has considered all recent accounting pronouncements issued since the last audit of our financial statements. The Company’s management believes that these recent pronouncements will not have a material effect on the Company’s financial statements. Fair Value of Financial Instruments The Company’s financial instruments consist principally of cash, amounts due to a related party, accounts payable and accrued expenses, and derivative liabilities. ASC 820, Fair Value Measurements and Disclosures, and ASC 825, Financial Instruments, establish a framework for measuring fair value, establish a fair value hierarchy based on the quality of inputs used to measure fair value, and enhance disclosure requirements for fair value measurements. The Company utilizes various types of financing to fund its business needs, including warrants not indexed to the Company’s stock. The Company is required to record its derivative instruments at their fair value. Changes in the fair value of derivatives are recognized in earnings in accordance with ASC 815. The fair value of the derivative instruments are determined based on “Level 3” inputs, which consist of inputs that are both unobservable and significant to the overall fair value measurement. We believe that the recorded values of all of our other financial instruments approximate their current fair values because of their nature and respective relatively short maturity dates or durations. The Company has categorized its financial instruments, based on the priority of inputs to the valuation technique, into a three-level fair value hierarchy. The fair value hierarchy gives the highest priority to quoted prices in active markets for identical assets or liabilities (Level1) and the lowest priority to unobservable inputs (Level3). Financial assets and liabilities recorded on the balance sheet are categorized based on the inputs to the valuation techniques as follows: Level 1Financial assets and liabilities for which values are based on unadjusted quoted prices for identical assets or liabilities in an active market that management has the ability to access. Level 2Financial assets and liabilities for which values are based on quoted prices in markets that are not active or model inputs that are observable either directly or indirectly for substantially the full term of the asset or liability (commodity derivatives and interest rate swaps). Level 3Financial assets and liabilities for which values are based on prices or valuation techniques that require inputs that are both unobservable and significant to the overall fair value measurement.These inputs reflect management’s own assumptions about the assumptions a market participant would use in pricing the asset or liability. When the inputs used to measure fair value fall within different levels of the hierarchy, the level within which the fair value measurement is categorized is based on the lowest level input that is significant to the fair value measurement in its entirety. The Company conducts a review of fair value hierarchy classifications on a quarterly basis. Changes in the observability of valuation inputs may result in a reclassification for certain financial assets or liabilities. F-5 VALLEY HIGH MINING COMPANY (An Exploration Stage Company) Notes to the Financial Statements March 31, 2014 (unaudited) NOTE 4 – MINERAL PROPERTY Effective September 8, 2012, the Company entered into a Joint Venture Agreement with Corizona Mining Partners, LLC (“Corizona”). The purpose of the agreement is to operate and develop certain mineral properties in Peru. As of December 31, 2012, the Company has made a capital contribution of $314,570 as part of its total funding commitment of $2,000,000. During the year ended December 31, 2013, the Company elected to terminate the joint venture. During the year ended December 31, 2013, the Company received $20,000 as a refund on payments previously made on mineral properties. NOTE 5 – RELATED PARTY PAYABLES Management Compensation For the period ended March 31, 2014, the Company paid its CEO/President an aggregate of $24,000 as compensation of which $24,000 remained unpaid at March 31, 2014. Office Space Effective March 1, 2014, the Company subleases, from a company under the control of our current CEO, approximately 1,000 square feet of executive office space in Silverdale, WA at a rate of $1,000 per month on a month to month basis. NOTE 6 – DERIVATIVE LIABILITY The Company entered into an agreement which has been accounted for as a derivative.The Company has accrued a loss contingency associated with this agreement because it is both probable that a liability had been incurred and the amount of the loss can reasonably be estimated. The main factors that will affect the fair value of the derivative are the number of the Company’s shares outstanding post-acquisition or post offering and the resulting market capitalization.In order to estimate a range for the potential contingent liability, the Company estimated the future number of surviving shares and resulting market cap from a reverse merger based on a sample of reverse mergers completed by OTCBB companies during 2010 and 2011. As of March 31, 2014 and December 31, 2013, the estimated fair value of this derivative was $42,234 and$337,797, respectively.The Company revalues the derivative each reporting period and a gain of 295,563 was reported for the three months ended March 31, 2014. NOTE 7 – COMMON STOCK None. NOTE 8 - SUBSEQUENT EVENTS None. F-6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. This quarterly report on Form 10-Q and other reports filed by Valley High Mining Company (the “Company”) from time to time with the SEC (collectively, the “Filings”) contain or may contain forward-looking statements and information that are based upon beliefs of, and information currently available to, the Company’s management as well as estimates and assumptions made by Company’s management. Readers are cautioned not to place undue reliance on these forward-looking statements, which are only predictions and speak only as of the date hereof. When used in the Filings, the words “anticipate,” “believe,” “estimate,” “expect,” “future,” “intend,” “plan,” or the negative of these terms and similar expressions as they relate to the Company or the Company’s management identify forward-looking statements. Such statements reflect the current view of the Company with respect to future events and are subject to risks, uncertainties, assumptions, and other factors, including the risks relating to the Company’s business, industry, and the Company’s operations and results of operations. Should one or more of these risks or uncertainties materialize, or should the underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, intended, or planned. Although the Company believes that the expectations reflected in the forward-looking statements are reasonable, the Company cannot guarantee future results, levels of activity, performance, or achievements. Except as required by applicable law, including the securities laws of the United States, the Company does not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are prepared in accordance with accounting principles generally accepted in the United States (“GAAP”). These accounting principles require us to make certain estimates, judgments and assumptions. We believe that the estimates, judgments and assumptions upon which we rely are reasonable based upon information available to us at the time that these estimates, judgments and assumptions are made. These estimates, judgments and assumptions can affect the reported amounts of assets and liabilities as of the date of the financial statements as well as the reported amounts of revenues and expenses during the periods presented. Our financial statements would be affected to the extent there are material differences between these estimates and actual results. In many cases, the accounting treatment of a particular transaction is specifically dictated by GAAP and does not require management’s judgment in its application. There are also areas in which management’s judgment in selecting any available alternative would not produce a materially different result. The following discussion should be read in conjunction with our financial statements and notes thereto appearing elsewhere in this report. Plan of Operation As of the date of this Report, we are a mining company that is currently seeking a viable prospect to develop.We are not limiting our search to any specific geographic region.Our plan of operation for the twelve months following the date of this Reportis to continue to review potential acquisitions in the resource sector.Currently, we are in the process of completing due diligence investigation of various opportunities in the base metal and mineral sector.We do not have enough funds currently on hand to cover our administrative expenses for the next 12 months and therefore we will need additional funding for the review, acquisition and development of a mining property once the same is identified.We anticipate that additional funding will be required in the form of equity financing from the sale of our common stock or debt financing. Results Of Operations Comparison of Results of Operations for the three months ended March 31, 2014 and 2013 Total operating expenses, which included general and administrative expenses incurred during the three month period ended March 31, 2014 were $41,808 compared to $38,015 during the similar period in 2013, an increase of $3,793.This increase was as a result of a reduction in general and administrative expense and an increase in management expense and payroll expense. Additionally, we recorded$292,458 in non-cash gains arising primarily from a gain on derivative liability.We are currently actively engaged in both the mining and oil and gas industries, incurring costs associated with identifying business opportunities in these businesses. As a result, we incurred a net gain of $250,650, approximately $0.01 per share, during our three month period ended March 31, 2014, compared to a net loss of $131,653 ($0.01 per share) during the three month period ended March 31, 2013. Liquidity and Capital Resources As of March 31, 2014, we had cash or cash equivalents of $0. Net cash used in operating activities was $2,500 during the three month period ended March 31, 2014, compared to $51,162 for the three month period ended March 31, 2013.The decrease is due to the change business operations during the three months ended March 31, 2014.We anticipate that overhead costs in current operations will continue to increase in the future once we identify and acquire a mining property to develop. Cash flows from financing activities were $2,500 for the three month period ended March 31, 2014, compared to $101,116 during the three monthsended March 31, 2013 as a result of our private offering of common stock. Cash flowsprovided by investing activities were $-0- for the three months ended March 31, 2014 compared to $20,000 for the three month period ended March 31, 2013 for the refund of payments previously made on mineral properties. 4 Certain of our shareholders have provided us with loans aggregating $2,500 as of March 31, 2014.These loans bare interest of 6% and due upon demand.We utilized the funds from these loans to cover our costs for working capital. We are not generating revenue from our operations, and our ability to implement our new business plan for the future will depend on the future availability of financing.Such financing will be required to enable us to identify and develop a mining property and/or an oil and gas opportunity and continue operations.We intend to raise funds through private placements of our Common Stock and through short-term borrowing from our shareholders.Because we have not identified or secured a specific mining property or oil and gas property as of the date of this report we cannot estimate how much capital we will need to fully implement our business plan in the future and there are no assurances that we will be able to raise this capital.Our inability to obtain sufficient funds from external sources when needed will have a material adverse effect on our plan of operation, results of operations and financial condition.We need to raise additional funds in order to continue our existing operations, to initiate new projects and to finance our plans to expand our operations for the next year. Inflation Although our operations are influenced by general economic conditions, we do not believe that inflation had a material effect on our results of operations during the three-month period ended March 31, 2014. Critical Accounting Estimates The discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States.The preparation of these financial statements requires us to make estimates and judgments that affect the amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an on-going basis, we evaluate our estimates based on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions.The following represents a summary of our critical accounting policies, defined as those policies that we believe are the most important to the portrayal of our financial condition and results of operations and that require management’s most difficult, subjective or complex judgments, often as a result of the need to make estimates about the effects of matters that are inherently uncertain. Leases – We follow the guidance in SFAS No. 13 “ Accounting for Leases ,” as amended, which requires us to evaluate the lease agreements we enter into to determine whether they represent operating or capital leases at the inception of the lease. Recently Adopted Accounting Standards – As of November 1, 2011, we adopted new guidance on the testing of goodwill impairment that allows the option to assess qualitative factors to determine whether performing the two step goodwill impairment assessment is necessary.Under the option, the calculation of the reporting unit's fair value is not required to be performed unless as a result of the qualitative assessment, it is more likely than not that the fair value of the reporting unit is less than the unit's carrying amount.The adoption of this guidance impacts testing steps only, and therefore adoption did not have an impact on our consolidated financial statements.As of November 1, 2011, we adopted new guidance regarding disclosures about fair value measurements. The guidance requires new disclosures related to activity in Level 3 fair value measurements.This guidance requires purchases, sales, issuances, and settlements to be presented separately in the rollforward of activity in Level 3 fair value measurements.There were various other accounting standards and interpretations issued during 2010 and 2011, none of which are expected to have a material impact on our consolidated financial position, operations or cash flows. Off-Balance Sheet Arrangements We have not entered into any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources and would be considered material to investors. Item 3.Quantitative and Qualitative Disclosures About Market Risk We are a smaller reporting company and are not required to provide the information under this item pursuant to Regulation S-K. ITEM 4.CONTROLS AND PROCEDURES. (a) Evaluation of Disclosure Controls and Procedures. Our management, with the participation of our Chief Executive Officer/Chief Financial Officer, has evaluated the effectiveness of our disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) as of the end of the period covered by this Report. 5 These controls are designed to ensure that information required to be disclosed in the reports we file or submit pursuant to the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission, and that such information is accumulated and communicated to our management, including our Chief Executive Officer/Chief Financial Officer to allow timely decisions regarding required disclosure. Based on this evaluation, our Chief Executive Officer/ Chief Financial Officer has concluded that our disclosure controls and procedures were effective as of March 31, 2014, at the reasonable assurance level.We believe that our financial statements presented in this quarterly report on Form 10-Q fairly present, in all material respects, our financial position, results of operations, and cash flows for all periods presented herein. Inherent Limitations Our management, including our Chief Executive Officer/Chief Financial Officer, does not expect that our disclosure controls and procedures will prevent all error and all fraud.A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met.The design of any system of controls is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions.Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within our company have been detected.These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdown can occur because of simple error or mistake. In particular, many of our current processes rely upon manual reviews and processes to ensure that neither human error nor system weakness has resulted in erroneous reporting of financial data. (b) Changes in Internal Control over Financial Reporting. There were no changes in our internal control over financial reporting, as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act, during our most recently completed fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 6 PART II. OTHER INFORMATION Item 1.Legal Proceedings. Other than previously disclosed, we are currently not involved in any litigation that we believe could have a material adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our Company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of our subsidiaries or of our companies or our subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. Item 1A.Risk Factors. We believe there are no changes that constitute material changes from the risk factors previously disclosed in our Annual Report on Form 10-K, filed with the SEC on April 15, 2014. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. There were no unregistered sales of the Company’s equity securities during the quarter ended March 31, 2014, that were not otherwise disclosed in a Current Report on Form 8-K. Item 3.Defaults Upon Senior Securities. There has been no default in payment of principal, interest, sinking or purchase fund installment, or any other material default, with respect to any indebtedness of the Company. Item 4. Mine Safety Disclosures. Not Applicable. Item 5.Other Information. There is no other information required to be disclosed under this item that has not previously been reported. 7 Item 6.Exhibits. EXHIBIT NUMBER DESCRIPTION Certification by the Principal Executive Officer of Registrant pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (Rule 13a-14(a) or Rule 15d-14(a)).* Certification by the Principal Financial Officer of Registrant pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (Rule 13a-14(a) or Rule 15d-14(a)).* Certification by the Principal Executive Officer pursuant to 18 U.S.C. 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * Certification of Principal Financial Officer Pursuant to 18U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002.* 101.INS XBRL Instance Document* 101.SCH XBRL Taxonomy Extension Schema Document* 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document* 101.DEF XBRL Taxonomy Extension Definition Linkbase Document* 101.LAB XBRL Taxonomy Extension Label Linkbase Document* 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document* *Filed herewith 8 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. VALLEY HIGH MINING COMPANY Dated: May 16, 2014 By: /s/ William M. Wright, III William M. Wright, III, Chief Executive Officer (Principal Executive Officer) (Principal Financial Officer) (Principal Accounting Officer) 9
